Name: Commission Regulation (EEC) No 1912/82 of 15 July 1982 amending for the sixth time Regulation (EEC) No 1569/77 fixing the procedure and conditions for the taking over of cereals by intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 208 /50 Official Journal of the European Communities 16 . 7 . 82 COMMISSION REGULATION (EEC) No 1912/82 of 15 July 1982 amending for the sixth time Regulation (EEC) No 1569/77 fixing the procedure and conditions for the taking over of cereals by intervention agencies 2731 /75 of 29 October 1975 fixing standard qualities for common wheat, rye, barley, maize and durum wheat ('), as last amended by Regulation (EEC) No 1454/82 (h), adjustments should be made to the Annex to Regulation (EEC) No 1569/77 and further details included therein ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727 /75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 7 (5) thereof, Whereas Article 2 (4) of Commission Regulation (EEC) No 1 569/77 ('), as last amended by Regulation (EEC) No 3525/81 (4), provides that if the weather has been particularly poor certain minimum quality stan ­ dards for cereals presented for intervention may by way of derogation from the provisions of paragraph 2 of that Article be relaxed in certain areas of the Community for the marketing year in question ; whereas in accordance with the spirit of the Council Mandate of 30 May 1980 and in parallel with the guidelines submitted by the Commission to the Council action should be taken with regard to inter ­ vention to improve the quality of Community cereals in order to improve their competitiveness both within the Community and on the world market ; whereas Article 2 (4) of Regulation (EEC) No 1569 /77 should accordingly be deleted ; Whereas, in view of the more stringent quality stan ­ dards referred to in Council Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1569/77 is hereby amended as follows : 1 . Article 2 (4) is deleted . 2 . The Annex is replaced by the Annex to this Regu ­ lation . Article 2 This Regulation shall enter into force on 1 August 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 July 1982 . For the Commission Poul DALSAGER Member of the Commission (&gt;) OJ No L 281 , 1 . 11 . 1975 , p . 1 . ( : ) OJ No L 164 , 14 . 6 . 1982 , p . 1 . (&lt;) OJ No L 174 , 14 . 7 . 1977 , p . 15 . ( 4 ) OJ No L 355 , 10 . 12 . 1981 , p . 34 . O OJ No L 281 , 1 . 11 . 1975 , p . 22 . (*) OJ No L 164 , 14 . 6 . 1982, p . 1 1 . 16 . 7 . 82 Official Journal of the European Communities No L 208 /51 A X.XliX Durum wheat Common wheat Rye Barley Maize 1 . Maximum moisture content (') from 14 to 1 6 % from 14 to 16% from 14 to 16 % from 14 to 1 6 % from 14 to 1 6 % 2 . Maximum percentage of matter which is not basic cereal of unimpaired quality of which : (a ) broken grains (b ) impurities consisting of grains (2) of which :  shrivelled grains  other cereals  grains damaged by pests  grains in which the germ is discoloured  mottled grains  grains damaged by heat during drying (c ) sprouted grains (') (d ) miscellaneous impurities (Schwarzbesatz) of which :  extraneous seeds :  noxious  others  damaged grains :  grains damaged by spontaneous heating and too brutal heating during drying  others  extraneous matter :  husks  ergot  decayed grains  dead insects and fragments of insects 10 % 5 % · 5 % 3 % 0-50 % from 4 to 6 % 3 % 0-10 % 0-0.5 % 0-05 % 12 % 5 % 12 % 12 % j 5 % 3 % from 6 to 8 % 3 % 0-10 % 0-05 % 12 % 5 % 5 % 3 % from 6 to -8 % 3 % 0-10 % 0-05 % 12 % 5 % 1 2 % 1 2 % j 5 % 3 % from 6 to 8 % 3 % 0-10 % 0-05 % 12 % 10 % 5 % 3 % from 6 to 8 % 3 % 0-10 % 0-05 % 3 . Maximum percentage of :  'mitadinÃ © ' grains , wholly or partially  of which grains of common wheat 50 % 4 % 4. Minimum specific weight 76 kg/hi from 72 to 68 kg/hi (') 68 kg/hi 63 kg/h 1 ( ! ) The maximum percentages and specific weight shall be tixecl by the intervention agencies according to region and to harvest and storage conditions . ( : ) In the case ot durum wheat , common wheat grains are excluded .